Citation Nr: 0316447	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
scars, residual of breast reduction surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to March 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for scars, 
residual of breast reduction surgery, and assigned a 
noncompensable evaluation.  This matter also comes to the 
Board on appeal from a February 2000 rating decision, which 
granted an increased evaluation of 10 percent for irritable 
bowel syndrome.  She subsequently perfected appeals regarding 
both of these issues.  During that stage of the appeal, the 
RO issued a Statement of the Case (SOC) in March 2001 and a 
Supplemental Statement of the Case (SSOC) in December 2001.

In an October 2000 rating decision, the RO also denied 
service connection for a ganglion cyst.  The veteran 
subsequently submitted a timely Notice of Disagreement 
regarding that issue, and, in December 2001, the RO responded 
by issuing an SOC.  However, the veteran did not perfect her 
appeal by submitting a timely VA Form 9 or equivalent.  Thus, 
the matter is not currently before the Board.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

In this case, the Board issued a letter to the veteran in 
December 2002 advising her of the enactment of the VCAA.  In 
that letter, the Board explained her and VA's 
responsibilities under the VCAA, and what type of evidence 
would be needed to substantiate her claims.  The veteran was 
further advised that she had 30 days from the date of the 
letter to respond, and that, if she was not heard from within 
that period, the Board would proceed to decide her appeal 
based upon the information and evidence of record.

Thereafter, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  

Of particular note to this case is the fact that the Federal 
Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  As noted 
above, the appellant was advised in the Board's December 2002 
VCAA notification letter that she was being given 30 days 
from the date of that letter to respond, and that, if she was 
not heard from within that period, the Board would proceed to 
decide her appeal based on the information and evidence of 
record.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand the appellant's 
case so that she may be notified of the requirements of the 
VCAA by the AOJ, rather than the Board, and so that she may 
be given a more appropriate period of time in which to 
respond.  

Furthermore, as discussed by the Board in the December 2002 
notification letter, the diagnostic criteria applicable to 
skin disorders was recently revised, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Because the 
veteran's claim was filed before the regulatory change 
occurred, she is entitled to application of the version most 
favorable to her.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 3-2000.  See also Rhodan v. West, 12 Vet. 
App. 55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the amended regulations).  

Therefore, while this case is in remand status, the RO should 
readjudicate the veteran's claim of entitlement to a 
compensable evaluation for scars, residuals of breast 
reduction surgery, specifically and expressly considering the 
claim under the rating criteria in effect both prior to and 
as of August 22, 2002, and applying the version more 
favorable to the veteran.

Accordingly, this case is remanded for the following action:

1.  The AOJ should ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) have been completed.  The AOJ is 
free to undertake any development deemed 
necessary in order to fully comply with the 
VCAA.


2.  Once the foregoing has been completed, 
the AOJ should issue an SSOC.  With respect 
to the veteran's claim for a compensable 
evaluation for scars, the RO should 
specifically and expressly consider the claim 
under the rating criteria in effect both 
prior to and as of August 30, 2002, applying 
the version most favorable to the veteran.  
If the AOJ's decision remains unfavorable, 
the veteran and her representative should be 
afforded time in which to respond.  The 
claims folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


